—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 3, 2003, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because she declined an offer of suitable employment without good cause. Claimant rejected an employment agency’s offer of a temporary administrative assistant job for which she was qualified, claiming that the 30-minute commute was too far. Rejection of an otherwise suitable offer of employment based upon length of a commute has been held not to constitute good cause within the meaning of the Labor Law (see Matter of Yates [Commissioner of Labor], 250 AD2d 917 [1998]). Although claimant indicated at the hearing that her refusal to accept the temporary position was due to her efforts in securing full-time employment, such motivation does not constitute good cause for refusing a temporary employment (see Matter of Corcoran [Commissioner of Labor], 304 AD2d 969 [2003], lv denied 100 NY2d 506 [2003]; Matter of Ruggieri [Commissioner of Labor], 273 AD2d 723 [2000]). To the extent that claimant now asserts that the wages offered were less than the prevailing wages for a similar position in her locality, her testimony establishes that she considered the salary range to be acceptable (see Matter of Lowery [Hudacs], 201 AD2d 814 [1994]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.